Citation Nr: 1437894	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a now-retired Veterans Law Judge in June 2013.  The Veteran requested a re-hearing, but given the favorable action below, this request is moot.


FINDING OF FACT

An acquired psychiatric disorder is etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Acquired Psychiatric Disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013). 

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran has been diagnosed with several psychiatric disorders, including recurrent depressive disorder and an adjustment disorder, which meets the first prong of service connection.  

The Veteran was assaulted in the Philippines during active duty.  He is service-connected for the residuals of a head injury sustained in the assault.  The assault satisfies the second prong of a service connection claim.

Dr. Max Spaderna - the Veteran's psychiatrist within the VA medical system - supplied a medical nexus statement in June 2013.  Dr. Spaderna, who had treated the Veteran for 11 months prior to authoring his statement, opined that the Philippine assault was the Veteran's "index trauma," noting that the Veteran re-experiences the assault in his dreams weekly.  He further opined that the Veteran has "difficulty functioning in his day-to-day life" because of the "severity" of his psychiatric disorders.  The Board finds Dr. Spaderna's opinion satisfies the third prong of a successful claim of service connection and the appeal will be granted. 



ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


